Citation Nr: 0208569	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-15 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which denied service connection 
for hypertension.  The Board remanded the case to the RO for 
additional development in February 2001.


FINDINGS OF FACT

Hypertension began many years after active service, was not 
caused by any incident of service, and was not caused or 
permanently worsened by service-connected post-traumatic 
stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from February 
1968 to February 1970, including combat service in Vietnam.  
His service medical records show normal blood pressure 
readings.  There is no showing of hypertension while in 
service.

Persistent elevated blood pressure readings (hypertension) 
are first shown many years after service.  Medical records 
from the late 1980s include blood pressure readings of 120/90 
in November 1987, and 152/93 in April 1988.  Medical records 
from the 1990s include blood pressure of 160/100 in March 
1993.  When the veteran was seen for alcohol dependence in 
September 1993, it was noted his blood pressure was elevated 
to 150/106; it was commented that his blood pressure should 
be monitored, and he would be referred to the hypertension 
clinic if blood pressure remained elevated.  Elevated blood 
pressure of 164/102 was noted in April 1995; assessments 
included hypertension and substance abuse.  When the veteran 
was hospitalized for polysubstance abuse and depression in 
August 1995, blood pressure was 144/92, and it was noted he 
had a questionable history of hypertenison in the past.  
Medical records in later years periodically noted elevated 
blood pressure and assessments of hypertension.

In July 1997, the RO granted service connection for PTSD.  
Various percentage ratings have been assigned for PTSD since 
then, and it is now rated 100 percent.

The veteran was hospitalized in a VA facility in April-May 
1998 for treatment of PTSD.  On the discharge summary, under 
Axis III, hypertension was noted.

In July 1998, the veteran filed his claim for service 
connection for hypertension.

The veteran was hospitalized in a VA facility in April-June 
1999 for treatment of PTSD.  On the discharge summary, under 
Axis III, was listed essential hypertension aggravated by 
stress.

In June 2001, the veteran was given a VA cardiovascular 
examination.  The examiner noted that the veteran reportedly 
had known hypertension for about five years, with no record 
of hypertension being present while he was in service.  
Elevated blood pressures during 2001 were listed.  His blood 
pressure reading at the time of the examination was 130/86.  
Funduscopic and cardiovascular examinations were negative.  
The examiner's diagnosis was essential hypertension, 
currently with good control.  The examiner opined that there 
was no relation between essential hypertension and stress.  
It was commented that stress may aggravate hypertension, but 
did not cause it.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The veteran claims service connection for hypertension on a 
direct basis or as secondary to his service-connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as hypertension, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence of hypertension during the veteran's 
1968-1970 active duty, within the presumptive one-year period 
following active duty, or for many years later.  The medical 
evidence does not link current hypertension with service.  
There is no basis for finding direct service connection for 
hypertension.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

Hypertension is first shown many years after service.  A VA 
examination in 2001 noted the veteran's hypertension, and the 
examiner stated that "stress" does not cause hypertension but 
can aggravate it.  The examiner did not say that the 
veteran's service-connected psychiatric condition of PTSD 
caused or aggravated his hypertension.  The medical evidence 
of record does not show that the veteran's service-connected 
PTSD caused his hypertension.  Regarding secondary service 
connection by way of aggravation under the Allen theory, 
general statements, commonly found in popular medicine, that 
stress or a psychiatric condition can aggravate this or that 
physical condition, are not helpful in establishing secondary 
service connection.  For secondary service connection under 
Allen, there must be some quantifiable additional disability 
of the non-service-connected condition, proximately due to or 
the result of the service-connected disorder, so that the 
additional increment of aggravated non-service-connected 
disability can be measured and compensated in terms of a 
percentage rating of the VA's rating schedule.  None of the 
medical evidence in the present case demonstrates such a 
secondary service connection relationship between the 
veteran's service-connected PTSD and his non-service-
connected hypertension.  The Board finds that the 
requirements for secondary service connection are not met.

The weight of the credible evidence is against direct or 
secondary service connection for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

Service connection for hypertension is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

